DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 5/27/2021. Claims 1-17 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 5/27/2021 is being considered.

Drawings
The Drawings filed on 5/27/2021 are acceptable for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,021,876 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent appear to be slightly narrower than the claims of the instant application, with minor differences in wording/phraseology. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, “the top tab that is adjacent to the bottom headlap edge of the headlap portion” is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “the top tab edge  is adjacent to the bottom headlap edge of the headlap portion”?
Claim 17, “the thickness of at least one of the overlay layer and the underlay layer” is indefinite because the limitation lacks antecedent basis. Note that a thickness of the overlay layer and a thickness of the underlay layer are not previously recited. This rejection can be overcome by reciting, “a  thickness of at least one of the overlay layer and the underlay layer”.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (US 20130239506) (‘Ray’).
Claim(s) 1, 2, 6-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binkley et al. (US 20090229210) (‘Binkley’).
	Claim 1, Ray provides a roofing material comprising:
an overlay layer (12; Figs. 1-5) having a headlap portion (16; Fig. 1) and a tab portion (18; Fig. 1), wherein the headlap portion comprises a bottom headlap edge (bottom edge of 16; Fig. 2; see annotated Fig. 5 of Ray shown below in Examiner’s Notes) and a top headlap edge (top edge of 16; Fig. 2; annotated Fig. 5 of Ray);
an underlay layer (26 or alternatively 28 or alternatively 26 and 28; Figs. 4-5; annotated Fig. 5 of Ray) having a height that extends from a bottom underlay edge (as viewed in Fig. 5, the left edge of 26 and/or 28; Fig. 5; annotated Fig. 5 of Ray) to a top underlay edge (as viewed in Fig. 5, the right edge of 26 and/or 28; Fig. 5; annotated Fig. 5 of Ray), wherein the height of the underlay layer is less than a height of the overlay layer (as viewed in Fig. 5, the height of 26 and/or 28 from left to right is less than the height of the overlay layer from left to right; annotated Fig. 5 of Ray); and
an intermediate layer 24 comprising a strip of material that increases a thickness of the roofing material (under the broadest reasonable interpretation, 24 constitutes a strip of material that increases a thickness of the roofing material compared to a thickness of the roofing material without the strip of material; Fig. 4; annotated Fig. 5 of Ray), wherein the intermediate layer is positioned between the underlay layer and the overlay layer (Fig. 2; annotated Fig. 5 of Ray) such that the intermediate layer extends between the top underlay edge and the bottom headlap edge (note that under the broadest reasonable interpretation, as viewed in Fig. 5, 24 extends between the right edge of 26 and/or 28 and the left edge of the headlap portion, designated by the vertical line in 12, as exceedingly broadly claimed; annotated Fig. 5 of Ray; further note that the claim is a “comprising” claim and that “extends between” does not preclude the intermediate layer 24 from extending beyond the bottom headlap edge).
	Claim 6, Ray further provides wherein the tab portion of the overlay layer comprises a plurality of tabs 20 that are defined by a bottom tab edge (bottom edge of 18; Fig. 2) and a top tab edge (top edge of 18; Fig. 2), and wherein the top tab that is adjacent to the bottom headlap edge of the headlap portion (it is understood that the top tab edge is adjacent to the bottom headlap edge of the headlap portion; Fig. 2).  
	Claim 7, Ray further provides wherein a width of the intermediate layer is equal to a width of the headlap portion of the overlay layer (Fig. 1).
Claim 9, Ray further provides wherein the strip of material of the intermediate layer comprises a rectangular strip (rectangular as viewed in Fig. 5).  
Claim 13, Ray further provides wherein the strip of material of the intermediate layer has a uniform thickness (it is understood that the strip of material of the intermediate layer has a uniform thickness; [0025]; Fig. 5).  
	Claim 16, Ray further provides wherein the strip of material of the intermediate layer is a folded over portion of the underlay layer ([0025]; Fig. 5).
Claim 1, Binkley provides a roofing material comprising:
an overlay layer (34; Fig. 2) having a headlap portion 36 and a tab portion 40, wherein the headlap portion comprises a bottom headlap edge (bottom edge of 36; Figs. 2-3; see also annotated Fig. 4 of Binkley shown below in Examiner’s Notes) and a top headlap edge 46;
an underlay layer 32 having a height that extends from a bottom underlay edge 56 to a top underlay edge 58, wherein the height of the underlay layer is less than a height of the overlay layer (Fig. 2); and
an intermediate layer (64; Figs. 3-4; annotated Fig. 4 of Binkley) comprising a strip of material that increases a thickness of the roofing material (under the broadest reasonable interpretation, 64 is a strip of material that nonetheless increases the thickness of the roofing material compared to the roofing material without the strip of material; Fig. 4), wherein the intermediate layer is positioned between the underlay layer and the overlay layer (Fig. 4) such that the intermediate layer extends between the top underlay edge and the bottom headlap edge (annotated Fig. 4; note that 64 nonetheless extends between the top underlay edge and the bottom headlap edge and that the claim does not preclude the intermediate layer from not contacting the top underlay edge and the bottom headlap edge, as exceedingly broadly claimed).  
Claim 2, Binkley further provides wherein the intermediate layer is attached to the overlay layer and the underlay layer by an adhesive (64 comprises adhesive and thus Binkley meets the claim; [0036]; Fig. 4).  
Claim 6, Binkley further provides wherein the tab portion of the overlay layer comprises a plurality of tabs (40, 42, 44; Figs. 2-3)  that are defined by a bottom tab edge and a top tab edge (bottom and top tab edges of 40, 42 and 44, respectively; Figs. 2-3), and wherein the top tab that is adjacent to the bottom headlap edge of the headlap portion (Figs. 2-3).  
Claim 7, Binkley further provides wherein a width of the intermediate layer is equal to a width of the headlap portion of the overlay layer (Figs. 2-3).
Claim 15, Binkley further provides wherein the strip of material of the intermediate layer is separate from the overlay and underlay layers ([0036]; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 20130239506) (‘Ray’) in view of Thompson et al. (US 6471812) (‘Thompson’).
Claims 2-3, Ray further teaches wherein the intermediate layer is attached to the overlay layer and the underlay layer by an adhesive (Ray [0005]; [0031]; “overlay sheet is bonded to the underlay sheet”). In the event that applicant disagrees that the bonding comprises adhesive, the examiner takes the position that using an adhesive would have been within the level of ordinary skill. Thompson teaches a roofing material, [claim 2] wherein a layer is attached to the overlay layer by an adhesive (Thompson 88; col. 4, lines 45-50), [claim 3] wherein a height of the adhesive (Thompson height of 88; Fig. 8) is less than a height of a strip of material of an intermediate layer (Thompson height of strip of material of an intermediate layer on which 88 is placed; Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using an adhesive to bond the intermediate layer to the overlay layer, wherein a height of the adhesive is less than a height of the strip of material of the intermediate layer, with the reasonable expectation of further securing the intermediate layer using known techniques with no respective change in function.
	Claim 14, Ray teaches all the limitations of claim 1 as above. Ray does not teach
the overlay layer comprising an alignment guide to assist in aligning an adjacent roofing material, and wherein a top edge of the intermediate layer is aligned with the alignment guide. However, Thompson teaches an overlay layer comprising an alignment guide (Thompson 58) to assist in aligning an adjacent roofing material (Thompson Fig. 11), and wherein a top edge of an adjacent layer is aligned with the alignment guide (Thompson Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating an alignment guide on the overlay layer to assist in aligning an adjacent roofing material, and wherein a top edge of the intermediate layer is aligned with the alignment guide, with the reasonable expectation of making it easier to for an installer to properly install the roofing material.
Claim(s) 4, 8, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 20130239506) (‘Ray’).
Claim 4, Ray teaches all the limitations of claim 1 as above, but does not teach the embodiment of Fig. 5 comprising a top edge of the intermediate layer being colinear with the top underlay edge of the underlay layer. However, the embodiment of Fig. 7 teaches a top edge of an intermediate layer (top edge of 56; Fig. 7) being colinear with a top underlay edge of an underlay layer (top edge of 58; Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the roofing material such that the top edge of the intermediate layer is colinear with the top underlay edge of the underlay layer, with the reasonable expectation of simply forming a non-laminated shingle, and since the embodiments of Figs. 5 and 7 were treated as obvious variants of each other.
	Claim 8, Ray teaches all the limitations of claim 1 as above, but is silent as to a height extending from a bottom edge of the intermediate layer to a top edge of the intermediate layer being between 0.5 inches and 2 inches. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the roofing material such that a height extending from a bottom edge of the intermediate layer to a top edge of the intermediate layer is between 0.5 inches and 2 inches, with the reasonable expectation of optimizing the size and layout of the roofing material based on a desired look or aesthetic of the roofing material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 11, Ray teaches all the limitations of claim 1 as above, but is silent as to
the strip of material of the intermediate layer comprising a glass fiber mat. However, Ray teaches in the background of the invention section that it is known for roofing layers to comprise a glass fiber mat ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the strip of material of the intermediate layer comprising a glass fiber mat, with the reasonable expectation of utilizing known, readily available materials to form the strip of material of the intermediate layer, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 12, Ray teaches all the limitations of claim 1 as above, but is silent as to
the strip of material of the intermediate layer comprising an organic felt. However, Ray teaches in the background of the invention section that it is known for roofing layers to comprise an organic felt ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the strip of material of the intermediate layer comprising an organic felt, with the reasonable expectation of utilizing known, readily available materials to form the strip of material of the intermediate layer, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
	Claim 17, Ray further teaches wherein the strip of material of the intermediate layer is formed together with the underlay layer, and thus it is assumed that the thickness is constant across the sheet. In the event that applicant disagrees, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming a thickness of the strip of material of the intermediate layer being identical to the thickness of at least one of the overlay layer and the underlay layer, with the reasonable expectation of making it easier to manufacture materials of the same thickness, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 20130239506) (‘Ray’) in view of Vermilion et al. (US 20110283646) (‘Vermilion’).
Claim 10, Ray teaches all the limitations of claim 1 as above, but is silent as to the overlay layer comprising a reinforced nail zone and wherein the intermediate layer extends under at least a portion of the reinforced nail zone. However, Vermilion teaches an overlay layer comprising a reinforced nail zone (Vermilion 19; Fig. 9), and wherein the intermediate layer extends under at least a portion of the reinforced nail zone (Vermilion Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the overlay layer comprising a reinforced nail zone, and wherein the intermediate layer extends under at least a portion of the reinforced nail zone, with the reasonable expectation of further strengthening the roofing material to better allow nails to pass therethrough.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 20130239506) (‘Ray’) in view of Swanson (US 20090158685).
Claim 15, Ray teaches all the limitations of claim 1 as above. Ray is silent as to the strip of material of the intermediate layer being separate from the overlay and underlay layers. However, Swanson teaches a roofing material, wherein a strip of material of an intermediate layer is separate from an overlay and underlay layers (Swanson [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the strip of material of the intermediate layer being separate from the overlay and underlay layers, with the reasonable expectation of assembling the roofing material using known techniques to yield predictable results, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.






Examiner’s Notes

    PNG
    media_image1.png
    471
    829
    media_image1.png
    Greyscale

Annotated Fig. 5 of Ray et al. (US 20130239506) (‘Ray’)

    PNG
    media_image2.png
    456
    786
    media_image2.png
    Greyscale

Annotated Fig. 5 of Binkley et al. (US 20090229210) (‘Binkley’)
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia a bottom edge of the intermediate layer being colinear with the bottom headlap edge of the headlap portion of the overlay layer, as recited in claim 5. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635